E. BRYAN WILSON
Acting United States Attorney

KAYLA DOYLE
Special Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: kayla.doyle@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                 )   No. 3:21-cr-00079-SLG-DMS
                                            )
                          Plaintiff,        )   COUNT 1:
                                            )   FELON IN POSSESSION OF
          vs.                               )   FIREARMS
                                            )     Vio. of 18 U.S.C. §§ 922(g)(1) and
  JOSHUA ELIJAH PATE,                       )   924(a)(2)
                                            )
                          Defendant.        )   CRIMINAL FORFEITURE
                                            )   ALLEGATION:
                                            )     18 U.S.C. § 924(d) and
                                            )   28 U.S.C. § 2461(c)
                                            )

                                       INDICTMENT

       The Grand Jury charges that:

                                         COUNT 1

       On or about July 14, 2021, within the District of Alaska, the defendant, JOSHUA

ELIJAH PATE, knowing that he had been convicted of a crime punishable by



       Case 3:21-cr-00079-SLG-DMS Document 3 Filed 08/18/21 Page 1 of 3
imprisonment for a term exceeding one year, did knowingly possess, in and affecting

interstate and foreign commerce, firearms and ammunition, to wit:

       1.    A HK USP Compact .40 caliber pistol;

       2.    7 rounds of .40 caliber shotshells; and

       3.    1 round of RPSNW hollow Point .40 caliber ammunition.

                                    Prior Convictions

    Conviction
                        Offense                  Court                  Case No.
      Date

                                        Superior Court for the
                     Burglary in the
    June 6, 2000                        State of Alaska, Third       3AN-S99-2498
                      First Degree
                                           Judicial District

   December 13,         Felon in        United States District      3:06-CR-00092-01-
      2007             Possession      Court, District of Alaska          JWS


      All of which is in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

                      CRIMINAL FORFEITURE ALLEGATION

      The allegations contained in Count 1 of this Indictment are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C. §

924(d), and 28 U.S.C. § 2461(c).

      Upon conviction of the offenses in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2), as set forth in Count 1 of this Indictment, the defendant, JOSHUA ELIJAH

PATE, shall forfeit to the United States pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. §




                                       Page 2 of 3


      Case 3:21-cr-00079-SLG-DMS Document 3 Filed 08/18/21 Page 2 of 3
2461(c), any firearm or ammunition involved in or used in knowing violation of the

offense, including, but not limited to the following:

       1. HK USP Compact .40 caliber pistol, serial number 26-096913; and

       2. Associated ammunition.

       All pursuant to 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), and Rule 32.2(a) of the

Federal Rules of Criminal Procedure.

       A TRUE BILL.


                                          s/ Grand Jury Foreperson
                                          GRAND JURY FOREPERSON



s/ Kayla Doyle
KAYLA DOYLE
Special Assistant U.S. Attorney
United States of America



s/ Kyle Reardon for
E. BRYAN WILSON
Acting United States Attorney
United States of America


DATE: August 17, 2021




                                         Page 3 of 3


       Case 3:21-cr-00079-SLG-DMS Document 3 Filed 08/18/21 Page 3 of 3
